Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the Response to Restriction as received on 1 April 2021. 
Applicant elects Group 1 consisting of claims 1-17, 20. Claims 18, 19 withdrawn. 
Claims 1-17, 20, are present and examined. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

	
With respect to claims 1-17, 20, the independent claims (claims 1, 20), which recite a method and a server, and both of which are statutory categories of inventions (process and article). Claims 1, 20 are further directed, in part, to “allocate a first budget allocation of the budget to advertisement opportunities over a first advertisement sub period;  measuring a response to advertisements presented during the first sub period…; extrapolate the user response during the first advertisement sub period to an extrapolated user response; compare the extrapolated user response to a response target to determine an allocation offset; and allocate a second budget allocation of the budget, adjusted relative to the first budget…” . These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements such as a – “processor and a server” in claim 1, and a “server comprising a processor and a memory” in claim 20 and to perform the claim steps. Examiner notes these are the sole additional elements recited in either of the independent claims. The processor/server and the server/processor memory in the independent claims are recited at a high-level of generality (i.e., as a generic processor/server performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05f), or to generally link the use of the judicial exception to a particular technological field of use (see MPEP 2106.05h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as a “processor and a server” in claim 1, and a “server comprising a processor and a memory” in claim 20 and to perform the claim steps. When considered individually, the “xx” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in [figs 3/4 and related text including 030 & 031] – the server(s) are described in functional terms only – i.e. any such device capable of executing the claimed limitations 
Dependent claims 2-17 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as various elements of observing, allocating, adjusting, and comparing various iterations of an advertising budgeting process based on observed progress. These are analogous to the limitations identified with respect to the abstract idea(s) identified above. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-17, 20, and in particular, independent claims 1, 20, recite the phrase “compare the extrapolated user response to a response target to determine an allocation offset.” Examiner believes the phrase “determine” implies that a calculation of sorts occurs – at [042, 046] of the specification for example, a predetermined value is selected rather than computed based on any comparison, with the following paragraphs disclosing multiple embodiments in which the value is preselected/predetermined from some unknown manner. However, [0054] appears to disclose a separate embodiment in which the offset is “determined” in [4] separate embodiments.  As such Examiner finds the scope of the claim wholly unclear, as Applicant has not selected an embodiment or even indicated if the offset value in the independent claims is intended to be a static or flexible “offset,” nor is the offset defined in the specification beyond functional (i.e. the results of the offset being selected/calculated). This is especially compounded by the fact that the term offset is so heavily used in the claims themselves. Examiner suggests identifying a given embodiment in the specification and incorporating that decision into the claims in a clear and concise manner so as to clarify the allocation offset process. 

Claims 6, 7, are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the phrase “budget unit” – Examiner is unclear as to the meaning of the term. [051, 062] of the specification appear to use the term in the definition itself – “budget unit (e.g. a number of clicks per unit of budget…”) and as such the term is indefinite. Examiner is unclear if it is to be currency based (i.e. clicks per $1/100/1000) as commonly known in the art, or if the unit is intended to refer to various “allocations” of the budget as claimed. 

adjusted by the allocation offset to the response target…” Examiner finds this unclear, as in claim 1, the “extrapolated user response” is “compared to a response target to determine an allocation offset.” That is to say, claims 16, 17, appear to use the word in the definition – if the extrapolated user response is a factor in calculating the offset per se, the extrapolated user response naturally couldn’t be adjusted by the offset in in any meaningful way to one of ordinary skill in the art. The extrapolated user response is essentially already factored into the offset, as is the response target –  the claims essentially recite a confusing means of applying a modifying factor to the a collected value, and comparing it to a static value already factored into the modifying factor. Examiner is unclear if this is a scope issue, or simply an antecedent basis issue stemming from claim 1. 












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated  by Karlsson et al (US 20100262455 A1), hereinafter Karlsson. 
In reference to claim 1, 20:
Karlsson teaches: A method of allocating a budget to advertisement opportunities during an advertisement period, the method involving a server having a processor and comprising:
executing, by the processor, instructions that cause the server to:
allocate a first budget allocation of the budget to advertisement opportunities over a first advertisement subperiod (at least [025, 029] “…delivery requirements 212…include daily budget goals,  daily impression delivery goals, targeting instructions, and/or spread constraints for controlling advertising across inventory units, etc…”;
measure a user response to advertisements presented during the advertisement opportunities during the first advertisement subperiod (at least [029-032] “…sensor 238 may measure operating conditions of campaign 230, such as impression, click, event, and/or action volumes for each inventory unit 232-236.  In one embodiment sensor 238 may output a marginal impression volume n(k), a reference impression volume n.sup.ref(k), a preceding control signal u(k-1), and/or an uploaded impression volume n.sup.uploaded(k), for each time k of a campaign… Unit actuators may further be configured to generate control signals, u(k), based on those inputs for each time k of a campaign...”);
extrapolate the user response during the first advertisement subperiod to an extrapolated user response over the advertisement period (at least [0049] “In one embodiment, the control signal, u(k), generated by core feedback controller 250 may be designed to adjust a future uploaded advertising event volume, n.sup.uploaded(k), closer to the reference volume signal n.sup.ref(k) (i.e., perform closed-loop feedback).  As described above with respect to FIGS. 5a and 5b, control signal, u(k), may be a vector or matrix comprising a variety of control instructions, such as a bid price control signal, a bid allocation control signal, and/or any other targeting or budgetary instructions that impact future advertising event volume for the inventory unit.”;
compare the extrapolated user response to a response target to determine an allocation offset (at least [figs 5a/5b and related text, and figs 7a/7b and related text] “…each unit actuator 224-228 associated with an inventory unit of an ad campaign may comprise a core feedback controller 250 configured to adjust or update the bid price and bid allocation components of a control signal u(k), to make the advertising event volume, n.sup.uploaded(k), generally converge on the reference volume signal, n.sup.ref(k), if possible..”).; and 
allocate a second budget allocation of the budget, adjusted relative to the first budget allocation according to the allocation offset, to advertisement opportunities during a second advertisement subperiod (at least [figs5a/5b 7a/7b and related text, including 049-053] spread controller creates new allocations of inventory as shown in figures 7a/7b based on the comparison over a second period – i.e. websites 1-6 now have higher or lower allocations of the budgetary consideration).

In reference to claim 2:
Karlsson further teaches: wherein extrapolating the user response further comprises:
comparing the user response to a historic user response for a first historic advertisement to determine a response offset for the advertisement (at least [035-037] “historical data of the modules…” are fed to “day of the week compensator”); and


In reference to claim 3:
Karlsson further teaches Wherein the first historic advertisement further comprises a first historic advertisement subperiod with a first historic user response and a second historic advertisement subperiod with a second historic user response (at least [035-038] day of week compensator 240 is fed using historical data per module, at [0036] day of the week compensator may compare various days of the week for patterns, see also [029-032] spread controller 222 compares each time k); 
determining the response offset further comprises: comparing the user response during the first advertisement subperiod with the first historic user response during the first historic advertisement subperiod (at least [035-08] “Day-of-week compensator 240 may be configured to account for the fact that website traffic is generally lighter (i.e., less volume) for most websites on the weekends, as opposed to weekdays.  Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern…” and at [027] “…method may involve determining how many impressions, clicks, or events are associated with a particular website in a particular period of time.  Control method 300 may then compare ad delivery at that inventory unit to a reference value received for that inventory unit (step 304)…”); and
determining the extrapolated user response further comprises: comparing the second historic user response during the second historic advertisement subperiod with the response offset to determine the extrapolated user response (at least [fig 3 and related text, including 027] “Control method 300 may then compare ad delivery at that inventory unit to a reference value received for that inventory unit (step 304).  The reference value may be a particular quantity of ad impressions, clicks, or events that have been calculated by spread controller 208 and/or supervisory controller 210.  The method may further involve generating updated ad control settings for the inventory unit based on the comparison to the reference value (step 306).”

In reference to claim 4:
Karlsson further teaches wherein: the response target further comprises a target response total over the advertisement period (at least [025-027] “…delivery requirements 212 may include daily budget goals, daily impression delivery goals, targeting instructions, and/or spread constraints...”)
adjusting the second budget allocation of the budget further comprises: adjusting the second budget allocation of the budget to adjust the extrapolated user response toward the target response total (at least [027] “…determining how many impressions, clicks, or events are associated with a particular website in a particular period of time.  Control method 300 may then compare ad delivery at that inventory unit to a reference value received for that inventory unit (step 304).  The reference value may be a particular quantity of ad impressions, clicks, or events that have been calculated by spread controller 208 and/or supervisory controller 210.  The method may further involve generating updated ad control settings for the inventory unit based on the comparison to the reference value (step 306).  The updated ad control settings may include an updated bid price control signal and/or an updated bid allocation control signal.  

In reference to claim 5:
Karlsson further teaches wherein: the response target further comprises a target user response rate  (at least [025-027] “…delivery requirements 212 may include daily budget goals, daily impression delivery goals, targeting instructions, and/or spread constraints...”); 
extrapolating the user response further comprises: extrapolating a user response rate during the first advertisement subperiod to an extrapolated user response rate over the advertisement period( at least [027-029] .  Control method 300 may then compare ad delivery at that inventory unit to a reference value received for that inventory unit (step 304).  The reference value may be a particular quantity of ad 
adjusting the second budget allocation of the budget further comprises: adjusting the second budget allocation of the budget to adjust an extrapolated user response rate toward the target user response rate ( at least [031-032] “…each unit actuator 224-228 may compare reference volumes n.sup.ref(k) received from master spread controller 220 with feedback signals n.sup.uploaded(k) received from sensor 238, to determine how to adjust ad delivery control settings.”

In reference to claim 6:  
Karlsson further teaches: wherein the response target further comprises a target user response per budget unit (at least [004] Examiner notes that the reference indicates cost per/target cost per are further referred to as “marginal impression volume”; at [031] “…sensor 238 may output a marginal impression volume n(k)” i.e. a target response per budget ;  ; and
adjusting the second budget allocation of the budget further comprises: adjusting the second budget allocation of the budget to adjust the extrapolated user response toward the target response total per budget unit (at least 037-038] “…day-of-week compensator 240 may generate a compensated value of the marginal uploaded volume n.sup.uploaded,c(k).” and at [039-041] “Thus, marginal volume compensator 244 may be configured to modify the marginal uploaded volume (i.e., increase it by a multiple of the reference value n.sup.ref(k)), in the event that the campaign is not active and u.sup.HSC(k) is set to 1.  Otherwise, if the campaign is active and u.sup.HSC(k) is set to 0, then marginal uploaded volume n.sup.MA,0(k) may be unaltered by marginal volume compensator 244.” 
.

In reference to claim 7: 
Karlsson teaches: wherein the response target further comprises a minimum target user response per budget unit (at least [004] Examiner notes that the reference indicates cost per/target cost per are further referred to as “marginal impression volume”; at [031] “…sensor 238 may output a marginal impression volume n(k)” i.e. a target response per budget); and
adjusting the second budget allocation of the budget further comprises: limiting the adjusting to maintain the extrapolated user response above the minimum target user response per budget unit (at least 037-038] “…day-of-week compensator 240 may generate a compensated value of the marginal uploaded volume n.sup.uploaded,c(k).” and at [039-041] “Thus, marginal volume compensator 244 may be configured to modify the marginal uploaded volume (i.e., increase it by a multiple of the reference value n.sup.ref(k)), in the event that the campaign is not active and u.sup.HSC(k) is set to 1.  Otherwise, if the campaign is active and u.sup.HSC(k) is set to 0, then marginal uploaded volume n.sup.MA,0(k) may be unaltered by marginal volume compensator 244.” 

In reference to claim 8: 
Karlsson further teaches wherein: measuring the user response further comprises: measuring a first user response for a first user demographic and a second user response for a second user demographic (at least [0036-038] weekday/weekend content consumers are different demographics);
determining the allocation offset further comprises: determining an allocation offset for advertisements presented to the second user demographic relative to the first user demographic(at least [036-38] “The ratio of p.sup.weekday2weekend may be selected by a user based..” and
adjusting the second budget allocation of the budget further comprises: allocating for advertisements during the second advertisement subperiod at least [036-038] “Thus, day-of-week compensator 240 may generate a compensated value of the marginal uploaded volume n.sup.uploaded,c(k)”;
average weekday volume and the average weekend volume, which may be denoted as, p.sup.weekday2weekend…”); and
a second portion of the second budget allocation, adjusted relative to the first portion according to the allocation offset, for advertisements presented to the second user demographic (at least [36-038] “Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern, such that a website's control signal, u(k), remains relatively constant throughout the week.  In one embodiment, day-of-week compensator 240 may achieve this goal by compensating the uploaded advertising event volume, n.sup.uploaded(k), based on a ratio between the average weekday volume and the average weekend volume, which may be denoted as, p.sup.weekday2weekend…”). 

In reference to claim 9:
Karlsson further teaches wherein: the second user response for the second user demographic is lower than the first user response for the first user demographic (at least [036] “Day-of-week compensator 240 may be configured to account for the fact that website traffic is generally lighter (i.e., less volume) for most websites on the weekends, as opposed to weekdays…”); 
the response target further comprises a demographic response target for respective user demographics (at least [036-038] “Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern, such that a website's control signal, u(k), remains relatively constant throughout the week...” ; and
adjusting the second portion further comprises: increasing the second portion relative to the first budget allocation to increase the second user response for second user demographic toward the demographic response target (at least [036-038] “In one embodiment, day-of-week compensator 240 may 

In reference to claim 10: 
Karlsson further teaches: wherein executing the instructions further causes the server to notify an advertiser that the second user response for the second user demographic is lower than the first user response for the first user demographic (at least [036-038, see figs 7a/7b and related text for GUI with user notification). 

In reference to claim 11:
Karlsson further teaches wherein: the second user response for the second user demographic is higher than the first user response for the first user demographic at least [036] “Day-of-week compensator 240 may be configured to account for the fact that website traffic is generally lighter (i.e., less volume) for most websites on the weekends, as opposed to weekdays…” );
the response target further comprises a target user response across all user demographics (at least [036-038] “Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern, such that a website's control signal, u(k), remains relatively constant throughout the week.”); and
adjusting the second portion further comprises: increasing the second portion relative to the first budget allocation to increase the user response across all user demographics toward the target user response (at least [036-038] “Thus, day-of-week compensator 240 may generate a compensated value of the marginal uploaded volume n.sup.uploaded,c(k).”) 

In reference to claim 12: 
Karlsson further teaches: wherein adjusting the second budget allocation further comprises:


In reference to claim 13: 
Karlsson further teaches wherein: the allocation offset further comprises a positive allocation offset that increases the second budget allocation of the budget relative to the first budget allocation and adjusting the second budget allocation further comprises: advising an advertiser of the allocation offset to adjust the extrapolated user response toward the response target (at least [figs 7a/7b and related text] at [7a/051] the allocations of traffic is shown over 6 sites; at [fig 7b] the allocations have changed such that 3 & 4 are now allocated to ~12%, with site 5 up to 8% and site 6 now 5%); 
responsive to acceptance by the advertiser of the allocation offset, adjusting the second budget allocation of the budget relative to the first budget allocation according to the allocation offset (at least [figs 7a 7b and related text] graphical representation and at [029] spread controller 220 operates to evaluate allocations via user input). 

In reference to claim 14: 
Karlsson further teaches wherein: the allocation offset further comprises a negative allocation offset that decreases the second budget allocation of the budget relative to the first budget allocation (at least [fig 7a/7b and related text including at 051] “Master spread controller 220 might generate a similarly lowered impression volume reference for site 2, such that its contribution to the campaign delivery drops from 30% to 20%.  Master spread controller 220 may selectively reduce delivery to particular inventory units by sending lower reference volume signals n.sup.ref(k) to the respective unit actuator 224-228 associated with spread controller 208…”; and 
executing the instructions further causes the server to notify an advertiser of the allocation offset that reduces the second budget allocation of the budget while maintaining the extrapolated user response toward the response target (at least [fig 7a/7b and related text] figs 7a, 7b show graph outputs of a notification to an advertiser, at [051] “Master spread controller 220 might generate a similarly lowered impression volume reference for site 2, such that its contribution to the campaign delivery drops from 30% to 20%.  Master spread controller 220 may selectively reduce delivery to particular inventory units by sending lower reference volume signals n.sup.ref(k) to the respective unit actuator 224-228 associated with spread controller 208…  until effective volumes delivered to inventory units are consistent with the spreading configurations defined by a user.”

In reference to claim 15: 
Karlsson further teaches wherein executing the instructions further causes the server to notify an advertiser of the extrapolated user response (at least figs [7a/7b] graphical representations, at [029] user input). 

In reference to claim 16: 
Karlsson further teaches: wherein executing the instructions further causes the server to:
compare the extrapolated user response adjusted by the allocation offset to the response target (at least [027-032] “…each unit actuator 224-228 may compare reference volumes (user responses) n.sup.ref(k) received from master spread controller 220 with feedback signals (extrapolated) n.sup.uploaded(k) received from sensor 238, to determine how to adjust ad delivery control settings”); and
responsive to a determination that the extrapolated user response adjusted by the allocation offset is below the response target, notifying an advertiser of the determination (at least [027-033] to determine how to adjust ad delivery control settings”; see [Fig 7a/7b and related text] for discussion of graphical inputs) .

In reference to claim 17: 
Karlsson further teaches wherein executing the instructions further causes the server to:
compare the extrapolated user response adjusted by the allocation offset to the response target (at least [027-032] “…each unit actuator 224-228 may compare reference volumes (user responses) n.sup.ref(k) received from master spread controller 220 with feedback signals (extrapolated) n.sup.uploaded(k) received from sensor 238, to determine how to adjust ad delivery control settings”);; and
responsive to a determination that the extrapolated user response that is not adjusted by the allocation offset exceeds the response target (at least [027-033] “…each unit actuator 224-228 may compare reference volumes (user responses) n.sup.ref(k) received from master spread controller 220 with feedback signals (extrapolated) n.sup.uploaded(k) received from sensor 238, to determine how to adjust ad delivery control settings”;:
notify an advertiser of the extrapolated user response above the response target (at least [Fig 7a/7b and related text] for discussion of graphical inputs, see also [0029]); and
responsive to an instruction from the advertiser to raise the response target to the extrapolated user response, select the extrapolated user response as the response target  (at least [Fig 7a/7b and related text] for discussion of graphical inputs, see also [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached on 469-295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622